Name: 92/264/EEC: Council Decision of 11 May 1992 on the introduction of a standard international telephone access code in the Community
 Type: Decision_ENTSCHEID
 Subject Matter: economic geography;  technology and technical regulations;  communications
 Date Published: 1992-05-20

 Avis juridique important|31992D026492/264/EEC: Council Decision of 11 May 1992 on the introduction of a standard international telephone access code in the Community Official Journal L 137 , 20/05/1992 P. 0021 - 0022 Finnish special edition: Chapter 13 Volume 22 P. 0215 Swedish special edition: Chapter 13 Volume 22 P. 0215 COUNCIL DECISION of 11 May 1992 on the introduction of a standard international telephone access code in the Community (92/264/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100a thereof, Having regard to the proposal from the Commission (1), In cooperation with the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the telephone service is the most important telecommunications means in the Community and easy access to international telephone services is vital for European citizens and European businesses; Whereas at present different telephone access codes are required in the Member States for access to public international telephone services; Whereas this situation complicates unduly use of these services in a professional or private capacity for citizens travelling in the Member States; Whereas access to telephone services is provided for in all Member States by law, regulation, or administrative action; whereas continuing divergent developments in access to international telephone services due to different international telephone access codes must be avoided; Whereas, therefore, the harmonization of the international telephone access code in the Community would promote the establishment and functioning of the internal market; Whereas the European Conference of Postal and Telecommunications Administrations (CEPT) has advocated in its recommendation T/SF 1 of 1976 the use of the prefix 00 as the standard international telephone access code; Whereas this recommendation has been followed by only six Member States; Whereas all Member States will find it possible to devise a plan to make the 00 code available; Whereas several Member States have already introduced 00 as the international telephone access code or could do so by the end of 1992; Whereas the introduction of this code could cause serious difficulties for other Member States, since they would need to make unplanned changes or to advance plans already made; whereas, therefore, a certain measure of flexibility is needed in the time schedule to allow these Member States to carry out the necessary adjustments; Whereas the introduction of the 00 code will, however, be possible by 1998, even in Member States where difficulties exist; Whereas these Member States should, nevertheless, do their best to introduce the 00 code by a date which is as close as possible to 1992; Whereas special arrangements for making calls between adjacent locations across borders between Member States may be established or continued, HAS ADOPTED THIS DECISION: Article 1 Member States shall ensure that the 00 code is introduced in public telephone networks as the standard international telephone access code. Article 2 The standard international telephone access code shall be introduced by 31 December 1992 at the latest, except as provided for in Article 3. Article 3 Should a telecommunications organization in a Member State experience particular technical, financial or organizational difficulties in introducing the standard international telephone access code by the date laid down in Article 2, the Member State in question shall inform the Commission accordingly. The Member State concerned shall communicate to the Commission, within the three months following notification of this Decision, with adequate explanations and justification, a new date for the introduction of the standard international telephone access code which, however, shall not be later than 31 December 1998. Article 4 1. Special arrangements for making calls between adjacent locations across borders between Member States may be established or continued. 2. The telephone subscribers in the locations concerned shall be fully informed of the arrangements referred to in paragraph 1. Article 5 This Decision is addressed to the Member States. Done at Brussels, 11 May 1992. For the Council The President Joao PINHEIRO (1) OJ No C 157, 15. 6. 1991, p. 6. (2) OJ No C 326, 16. 11. 1991, p. 120 and OJ No C 94, 13. 4. 1992. (3) OJ No C 269, 14. 10. 1991, p. 33.